Field, C. J.
The filing of the bill and the subsequent appointment of a receiver did not dissolve valid attachments of the property of the corporation made before the bill was filed. Atlas Bank v. Nahant Bank, 23 Pick. 480. Kilborn v. Lyman, 6 Met. 299. Hubbard v. Hamilton Bank, 7 Met. 340, 346. Davenport v. Tilton, 10 Met. 320, 325. Hills v. Parker, 111 Mass. 508. Columbian Book Co. v. De Golyer, 115 Mass. 67, 69. Sage v. Heller, 124 Mass. 213. Even if it were held that the charter of the corporation has been annulled by the proceedings in this case, the corporation continues to exist for the term of three years, for the purpose of prosecuting and defending suits by and against it, etc. Pub. Sts. c. 105, § 41 et seq. As the funds attached have been paid over to the receiver by the order of the court without prejudice to the rights of the attaching parties, the *387receiver takes the property subject to all valid attachments. To the extent of the property lawfully attached before the bill was filed, the claims of the defendants, if allowed to be proved, must be treated as preferred. See Walling v. Miller, 108 N. Y. 173.
The appointment of a receiver is not a bar to suits brought against the corporation before the bill in this case was filed, nor do such suits abate in consequence of such- appointment. The receiver can appear in and defend the suits if the interests which he represents render it proper or necessary. Whether the claims of the defendants are such that actions at law can be maintained on them is a question we cannot consider in this proceeding. If they are, we see no reason why the defendants should not proceed to judgment, if they desire to do so. Whether judgments rendered after the bill was filed can be proved before the receiver, or whether the proof should be of the original demands as they existed at the time the bill was filed, made up in the same manner as other claims of the same kind, and what the effect of obtaining such judgments would be upon the right to make proof of the original demands, are questions not now before us.
The questions reported must be answered in accordance with this opinion. So ordered.